El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*395José Suárez Alvarez ejecutó una hipoteca, y en marzo de 1928 logró que el márslial le otorgara escritura de enajena-ción a virtud de la cual él llegó a ser dueño de la finca hipo-tecada, comprada por él en la venta de ejecución.
El 13 de junio de 1930, el registrador de la propiedad se negó a inscribir este documento por el motivo de que un em-bargador que había inscrito su embargo en mayo 28, 1930 no había sido notificado en el procedimiento ejecutivo sumario, según exigen el segundo párrafo' del artículo 172, y el párrafo final del artículo 171 del Reglamento para la ejecución de la Ley Hipotecaria.
Ninguno de los dos artículos aludidos requiere que se dé notificación alguna a embargadores que no tienen gravamen alguno sobre los bienes hipotecados, al tiempo de la ejecu-ción y venta.
En junio-19, el registrador se negó a inscribir una escri-tura de venta otorgada por Suárez Alvarez y su esposa, por el fundamento de que los bienes en cuestión constaban ins-critos a nombre de Francisco Rodríguez Fernández, y no en el de los vendedores. Rodríguez Fernández era el deudor hipotecario demandado en el procedimiento ejecutivo. La base técnica de la nota del registrador fué el resultado temporal de la negativa errónea a inscribir la escritura del márshal. Cuando se inscriba esa escritura, el motivo de la nota desaparecerá.
Deben revocarse ambas notas.